

117 S2755 IS: College Completion Fund Act of 2021
U.S. Senate
2021-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2755IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to award grants to States to empower public institutions of higher education in the States to provide student support services to students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans. 1.Short titleThis Act may be cited as the College Completion Fund Act of 2021.2.Higher education college completion fund program(a)PurposeIt is the purpose of this Act to support completion and retention activities designed to ensure the postsecondary success of students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans in public institutions of higher education serving a significant number of such students. (b)DefinitionsIn this Act:(1)Completion rateThe term completion rate means—(A)the percentage of students from an initial cohort enrolled at a public institution of higher education in the State that is a 2-year institution who have graduated from the institution or transferred to a 4-year institution of higher education; or (B)the percentage of students from an initial cohort enrolled at a public institution of higher education in the State that is a 4-year institution who have graduated from the institution. (2)Eligible indian entityThe term eligible Indian entity means the entity responsible for the governance, operation, or control of a Tribal College or University.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)SecretaryThe term Secretary means the Secretary of Education.(5)State service providerThe term State service provider means a nonprofit organization that receives Federal funding or State funding to provide services commensurate with guidelines for those services and is in good standing with regard to such funding. (6)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)). (c)Authorization of completion fund(1)Reservation of funds for eligible indian entitiesFrom the total amount appropriated to carry out this section for a fiscal year, the Secretary shall reserve 2 percent for grants to eligible Indian entities to increase participation and completion rates of students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans.(2)Grant authorizationThe Secretary shall make grants, from allotments under paragraph (3), to States to enable the States to distribute funds to participating public institutions of higher education in the State to provide student support services to increase participation, retention, and completion rates of students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans.(3)Determination of allotment(A)Amount of allotmentFrom the total amount appropriated to carry out this section for a fiscal year and not reserved under paragraph (1), the Secretary shall allot to each State having an application approved under this section an amount, subject to subparagraph (B), that shall be equal to the sum of—(i)the amount that bears the same relation to 50 percent of the amount appropriated and not reserved for such fiscal year as the number of residents in the State aged 5 through 17 who are living below the poverty line applicable to the resident’s family size (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) bears to the total number of such residents in all States; and(ii)the amount that bears the same relation to 50 percent of the amount appropriated and not reserved for such fiscal year as the number of residents in the State aged 15 through 44 who are living below the poverty line applicable to the individual’s family size (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) bears to the total number of such residents in all States.(B)Minimum amountThe allotment for each State under this section for a fiscal year shall not be an amount that is less than 1.0 percent of the total amount appropriated to carry out this section for the fiscal year and not reserved under paragraph (1).(4)Set asides(A)Evidence-based student success programsEach State that receives a grant under this section shall set aside not less than 20 percent of grant funds for evidence-based student success programs, which are programs designed to improve persistence, credit accumulation, completion, or career success, carried out by an institution and that—(i)meet—(I)the requirements for evaluation as described in subsection (a)(2)(B) of section 4611 of the Elementary and Secondary Education Act, as amended (20 U.S.C. 7261(a)(2)(B)); or (II)the requirements for evaluation as described in subsection (a)(2)(C) of section 4611 of the Elementary and Secondary Education Act, as amended (20 U.S.C. 7261(a)(2)(C)); and(ii)provide students with a program advisor to each eligible student participating in such program who provides comprehensive academic and personal advising to the eligible student, including monitoring of academic progress of the eligible student, and may provide each eligible student with financial incentives, such as tuition assistance, transportation assistance or a gas card, free tutoring and career services (which can include benefit counseling) to eligible students in order to create a community with eligible student participating in such program. (B)PermissiveEach State that receives a grant under this section may set aside—(i)not more than 5 percent of grant funds for administration, capacity building, research, evaluation, and reporting; and(ii)not more than 2 percent of grant funds for technical assistance to State service providers.(d)State strategic plans(1)In generalA State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a State strategic plan.(2)Development of state strategic planEach State strategic plan shall be developed with input from each of the following:(A)2-year public institutions of higher education in the State.(B)4-year public institutions of higher education in the State.(C)The State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).(D)A Tribal College or University with a campus located in the State.(E)State service providers.(F)The State department with jurisdiction over children, youth, and family services.(3)Content of state strategic planEach State strategic plan shall include the following:(A)Information on the state of the public institutions of higher education in the State, including the following:(i)A description of the distribution of funds to be provided from the grant to participating public institutions of higher education in the State.(ii)A strategy for adopting a diverse portfolio of promising and evidence-based practices.(iii)Annual benchmarks for student outcomes.(iv)Information about the evaluation of interventions proposed to be funded by the grant. (v)A description of the State’s plan for an equity audit of higher education financing.(vi)Rates of enrolled students who received a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.).(vii)Demographics of enrolled students, including students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans.(B)A plan to increase student attainment and completion rates or graduation rates of all students enrolled at public institutions of higher education in the State, with a particular focus on students from students from low-income backgrounds, historically underrepresented students, first-generation college enrollees, parenting students, students with disabilities, and student veterans through student support services, cross-agency engagement, and collaboration among 2-year programs, 4-year programs, and workforce systems.(e)Institutional participation(1)EligibilityA public institution of higher education that desires to receive assistance under a grant made under this section shall submit to the State in which the institution is located a notification that the institution desires to opt into participation under this section. (2)Development of strategic planA State that desires to receive a grant under this section shall solicit input from public institutions of higher education in the State in the development of the State strategic plan.(3)Institutional supportA State that receives a grant under this section shall not limit student support services to students enrolled at public institutions of higher education in the State that participated in the development of the State strategic plan, but shall provide student support services to students enrolled in participating public institutions of higher education in the State. (f)Use of fundsA State that receives a grant under this section shall distribute funds to participating institutions of higher education in the State for evidence-based and promising practices in improving retention and completion rates, including the following: (1)Student support services to support retention, completion, and success, including—(A)faculty and peer counseling;(B)use of real-time data on student progress; and(C)incentives for students to stay on track.(2)Direct student support services, including—(A)transportation accessibility;(B)room and board or assistance to address housing instability;(C)addressing food instability;(D)remedial education;(E)tutoring, academic supports, and enrichment services; and(F)emergency financial assistance.(3)Access to health care and mental health services on or near campus.(4)Support helping students enroll in public benefits.(5)Issues with respect to dependents of students, including—(A)high-quality daycare and prekindergarten access during traditional school hours;(B)childcare access during non-traditional hours; and(C)prenatal and early childhood education classes.(6)Development of soft skills.(7)Career coaching, career counseling and planning services, and efforts to lower student to advisor ratios, including—(A)networking and work-based learning opportunities to support the development of skills and relationships; and(B)boosting experiences necessary to obtain and succeed in high-quality jobs.(8)Reforms to developmental education, including—(A)utilizing career pathways; and(B)improving transfer student success.(9)Efforts to recruit, retain, and develop diverse faculty and other instructional staff.(g)Evaluation and reporting(1)Designation of independent agencyThe State department with jurisdiction over higher education in each State that receives a grant under this section shall designate an independent agency to compile and evaluate data linked to institutional programs and student outcomes funded with grant funds.(2)Compilation of informationEach independent agency designated under paragraph (1) shall compile longitudinal data tracking student participant outcomes, including the following:(A)Graduation rates, disaggregated by age (25-years of age and younger, and older than 25-years of age), gender, income, race and ethnicity, and first-generation college status—(i)at 100 percent of the normal time for graduation;(ii)at 150 percent of the normal time for graduation; and(iii)at 200 percent of the normal time for graduation. (B)Transfer out rates, disaggregated by age (25-years of age and younger, and older than 25-years of age), gender, income, race and ethnicity, and first-generation college status. (C)Withdrawal rates, including rates of students who withdraw to seek employment in a related field of study.(D)The percentage of students who continue enrollment at the institution after the first year of enrollment.(E)The median time to degree completion.(F)Career outcomes and employment data, which may include earnings, within 1 year of completion, within 3 years of completion, and within 5 years of completion.(G)Career outcomes and employment data for student participants who did not complete the program in which the student was enrolled within 1 year of leaving the program, within 3 years of leaving the program, and within 5 years of leaving the program.(3)TechniquesEach independent agency designated under paragraph (1) shall evaluate the academic outcomes using quasi-experimental techniques.(4)ReportEach independent agency designated under paragraph (1) shall submit to the State department with jurisdiction over higher education a report that includes findings of the data compiled under paragraph (2).(5)Report to CongressEach State department with jurisdiction over higher education that receives a report under paragraph (4) shall submit the report to the Department of Education and the authorizing committees, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003), at such time and in such matter as the Secretary of Education determines appropriate.(6)ExclusionsEach independent agency designated under paragraph (1) shall not track data with respect to individuals who transfer, move, or seek employment outside of the State.(h)Maintaining net State operating support for higher education(1)In generalA State that receives a grant under this section shall maintain net State operating support for higher education for each fiscal year for which the State receives a grant under this section at a level that is not less than the level that is equal to the average of such net State operating support for higher education for the 3 fiscal years preceding such fiscal year.(2)Waivers(A)In generalThe Secretary may grant a waiver to a State from the requirement under paragraph (1) for a fiscal year if the State demonstrates that—(i)the net State operating support for higher education for such fiscal year as a percentage of total revenue available to the State that will fund higher education for such fiscal year is not less than such percentage for the previous fiscal year; and(ii)unexpected or uncontrollable circumstances prevent the State from maintaining such State support.(B)No reduction for subsequent fiscal yearIf the Secretary grants a State a waiver under subparagraph (A) for a fiscal year, a determination of the required level of net State operating support for higher education for subsequent fiscal years shall exclude the fiscal year for which the waiver was granted. (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $62,000,000,000 for the period of fiscal years 2022 through 2031. 